DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the single frequency network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,184,880. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method of providing feedback from a plurality of base stations that use common radio resources to a user equipment device to indicate if a data transmission has been received successfully” corresponds to “a method of providing feedback from a plurality of base stations of a single frequency network to a user equipment device to indicate if a data transmission has been received successfully” in claim 1 of the above U.S. Patent.
Lastly, “wherein the base stations each transmit in the event of a successful receipt of the data transmission a positive acknowledgement using a first feedback resource and in the event of an unsuccessful receipt of the data transmission transmit a negative acknowledgement using a second feedback resource, the first and second feedback resources being mutually orthogonal, the first and second feedback resources being common to the plurality of base stations” corresponds to the same in claim 1 of the above U.S. Patent.
Other than a slight difference in wording (e.g. reciting “a plurality of base stations that use common radio resources” rather than “a plurality of base stations of a single frequency network”), claim 1 of the instant application is considered an obvious variant of claim 1 of the above U.S. Patent that is not patentably distinct.
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 6, “a user equipment device adapted to operate in a network in which a plurality of base stations transmit using common radio resources, wherein the device is arranged to transmit data to the base stations and to receive from the base stations simultaneously transmitted feedback messages indicating whether the data have been successfully received such that the device may receive simultaneously both positive and negative acknowledgement feedback messages” corresponds to “a user equipment device adapted to operate in a single frequency network, wherein the device is arranged to transmit data to base stations in the single frequency network and to receive simultaneously feedback messages from the base stations indicating whether the data have been successfully received such that the device may receive simultaneously both positive and negative acknowledgement feedback messages” in claim 6 of the above U.S. Patent.
Lastly, “the positive feedback messages being transmitted using a common first radio resource and the negative acknowledgement messages being transmitted using a common second radio resource, orthogonal to the first, and wherein the device is arranged to analyse received feedback messages for a positive acknowledgement of successful receipt and only if no such positive acknowledgement feedback message is received to analyse the received feedback messages to determine whether a negative acknowledgement of receipt has been received” corresponds to the same in claim 6 of the above U.S. Patent.
Other than a slight difference in wording (e.g. reciting a user equipment adapted to operate in a network in which a plurality of base stations transmit using common radio resources” rather that “a user equipment device adapted to operate in a single frequency network”), claim 6 of the instant application is considered an obvious variant of claim 6 of the above U.S. Patent that is not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467